Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the power controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The rejection may overcome by amending claim 9 depend upon claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.1	Claim(s) 1-2, 4, 8-10, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308484A1 (NAKAGAWA) in view of JP 5629277B2 (HITACHI).
As per claim1, Nakagawa discloses a system for precision liquid delivery, the system comprising: a gas reservoir having a known volume (volume V2 of pipe 22 between shut off valve 30 and shut off valve 32 is known; figure 1; paragraph [0058)]);
a valve (32) configured to couple the gas reservoir (volume V2 of pipe 22 between valves 30 and 32; figure 1; paragraph (0058)) with a fluid reservoir (12) having an unknown volume of a liquid (the liquid quantity V of liquid material in the receptacle must be calculated (having an unknown volume);
figure1; paragraph [0069]), the valve further configured to selectively isolator pneumatically couple pressures in the gas reservoir and the fluid reservoir (valve 32 is disposed between the volume V2 of pipe 22 and the receptacle 12 for selectively shutting off or allowing flow there between; figure1; paragraphs ([0045], [0058]); 
a gas fluid interface (interface within receptacle 12 where gas contacts liquid; paragraph([0044]) that couples pressure in the fluid reservoir to pressure in a fluid path(the gas in the receptacle12 causes the liquid in the receptacle 12 to be fed to the pipes 20 and 24 (fluid path); figure 1; paragraphs [0049],[0051]), the fluid path configured so that the fluid drive pressure driving liquid in the fluid path is substantially the same as the fluid reservoir pressure (since the gas and liquid in the
receptacle 12 are in contact, pressure in the receptacle 12 is equal to pressure in the pipe 22; figure1; paragraph ([0044]-[0045]); and 
a pressure sensor (34, 40) configured to detect pressure in the gas reservoir (pressure sensor 34 detects pressure in the pipe 22 between valves 30 and 32; figure1; paragraph [0045]) and/or the fluid reservoir (pressure sensor 40 detects pressure in receptacle 12; figure 1; paragraph ([0051]). 
Nakagawa does not disclose a tightly load-coupled pneumatic driver (a "TLCP driver") configured to receive in put power causing the TLCP driver to move gas into the gas reservoir to produce a gas drive pressure. 
Hitachi discloses a tightly load-coupled pneumatic driver (a "TLCP driver") (20; figure3) configured to receive input power causing the TLCP driver to move gas into the gas reservoir to produce a gas drive pressure (syringe pump 20 is driven by a pump drive unit 54 to pressurize (via a gas drive
pressure) the pipe 22 and there by pressurize the gas layer in the medicine bottle 100; figure 3, paragraphs 4-7 of page4). In order to drive the feeder gas to pressurize the feeder gas in the pipe and charge the feeder gas in the receptacle (Nakagawa; paragraph [0045)). 
In order to drive the feeder gas to pressurize the feeder gas in the pipe and charge the feeder gas in the receptacle (Nakagawa; paragraph ([0045]), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilling the art a to modify Nakagawa’s system to include Hitachi's TLCP driver to move gas into the gas reservoir to produce a gas drive pressure because, as Hitachi discloses, the pump is driven by a Pump drive unit under control from a control unit to pressurize the pipe and the gas layer in the bottle as needed to discharge liquid (Hitachi; paragraphs 4-7 of page4).
As per claim 2, Hitachi discloses a power controller (56; figure 3) configured to control the input power to the TLCP driver to adjust the gas drive pressure (control unit 56 provides instruction to the pump drive unit 54 to drive the syringe pump 20 to pressurize the pipe 22; figure3; paragraphs 4-7 of page4), where in the gas drive pressure causes the liquid in the fluid path to move a selected flow rate when the valve pneumatically couples the pressures in the gas reservoir and the fluid reservoir (such that when valve 25 is open the gas from the pipe 22 is driven into medicine bottle 100 so that liquid in bottle 100 is discharged through pipe34 (fluid path) via selectively controlling the pressure, i.e., and the flow rate; paragraphs 4-7 of page3; paragraphs 7-8 of page4), and the power controller is configured to control the input power to the TLCP driver to adjust the gas drive pressure to achieve the selected flow rate (control unit 56 provides instruction to the pump drive unit 54 to drive the syringe pump20 to pressurize the pipe 22, capable of adjusting the gas drive pressure to achieve as elected flow rate of the liquid through pipe34 (fluid path); figure3; paragraphs 4-7 of page4). 
As per claim 4 , Hitachi discloses wherein the gas drive pressure is adjusted as a function of the amount of pressure in one or both the gas  reservoir and the fluid reservoir (syringe pump 20 is driven by a pump drive unit 54 to pressurize (via a gas drive pressure)the pipe 22 to there by pressurize the gas layer in the medicine bottle 100 for discharging liquid, and inherently the drive pressure from pump 20 is what causes (corresponding function); the pressurizing in the pipe 22 and in the gas layer in the bottle 100; figure3; paragraphs4-7 of page4). 
As per claim 8, Nakagawa and Hitachi, in combination disclose:   
Nakagawa discloses further comprising a second valve (30; figure1) configured to selectively isolate or pneumatically couple an input and the gas reservoir (capable of isolating an input of feeder gas from the volume of pipe 22 between valves 30 and 32, which is a known volume; figure1; paragraph [0058)). And Hitachi discloses wherein the input is the TLCP driver (input to pipe 22 is provided by syringe pump 20; figure 3; paragraphs 4-7 of page 4). 
As per claim 9, Hitachi discloses wherein the power controller (56; figure1) is operably coupled with the pressure sensor to receive the amount of pressure in one or both the gas reservoir and the fluid reservoir (the control unit 56 controls each part in the apparatus, and so would receive pressure of the gas layer inside bottle 100 and of the gas in pipe 22 which are both measured by pressure sensor 26; figure3; paragraphs4-6 of page4). 
As per claim 10, Nakagawa discloses a method of determining fluid flow characteristics in a liquid delivery system comprising: producing a gas drive pressure at a given value from tightly load-coupled pneumatic driver (a TLCP driver) by providing an input power to move gas into a gas reservoir having a known volume (feeder gas is input at some pressure (gas drive pressure) there by moving the gas into the volume V2 of pipe 22 between valves 30 and 32; figure1; paragraphs [0045],[0058]), the gas drive pressure configured to move fluid in a fluid reservoir (the feeder gas input is used for forcing liquid in receptacle 12 through pipes 20, 24; figure1; paragraphs [0045],(0049]); measuring the pressure in the gas reservoir to provide a gas reservoir pressure (at step S102 measuring pressure PA1 in the volume V2 of pipe 22 between valves 30 and 32; figures 1-2; paragraphs [0053]-[0054],(0058)); measuring the pressure in the fluid reservoir to provide a fluid reservoir pressure (at step S103 measuring pressure PB1 in the receptacle 12; figures 1-2; paragraphs [0053]-(0054]); pneumatically coupling the gas reservoir and a fluid reservoir by opening a valve therebetween so that the gas  reservoir pressure and the fluid reservoir pressure become substantially the same (at step S104 the valve 32 is opened to feed the feeder gas into the  receptacle12 such that pressure sequalae; figures 1-2; paragraphs [0051]-[0053]); 10measuring a pressure in the gas reservoir and/or the fluid reservoir after the gas reservoir and the fluid reservoir are pneumatically coupled (at step 106 the valve 32 is again shut and at steps S107 and S108 pressures PA2 and PB2 are measured; figures 1-2; paragraphs (0051]-[0053]); calculating a pressure change in the gas reservoir (at step S110 the change in pressure between PA1 and PAZ is calculated; figure2; paragraph[0054]); calculating a pressure change in the gas reservoir and fluid reservoir (at step S110 the change in pressure between PB1 and PB2 is calculated; figure2; paragraph [0054]); and calculating the volume of liquid within the fluid reservoir as a function of 15the pressure change in the fluid reservoir and the gas reservoir (in step S111 the volume of liquid in the receptacle 12 is calculated based on the changes in pressure used for the calculation in step S110; figure 2; paragraphs [0054],[0056]).
Nakagawa does not disclose producing a gas drive pressure at a given value from a tightly load-coupled pneumatic driver (a "TLCP” driver) by providing an input power to move gas. 
Hitachi discloses producing a gas drive pressure at a given value from a tightly load-coupled pneumatic driver (a “TLCP" driver) by providing an input power to move gas (syringe pump 20 (TLCP driver) is driven by a pump drive unit 54 to pressurize the pipe 22 and there by pressurize the gas layer in the medicine bottle 100; figure 3, paragraphs 4-7 of page4).
In order to drive the feeder gas to pressurize the feeder gas in the pipe and charge the feeder gas in the receptacle (Nakagawa; paragraph ([0045]), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilling the art a to modify Nakagawa’s system to include Hitachi's TLCP driver to move gas into the gas reservoir to produce a gas drive pressure because, as Hitachi discloses, the pump is driven by a Pump drive unit under control from a control unit to pressurize the pipe and the gas layer in the bottle as needed to discharge liquid (Hitachi; paragraphs 4-7 of page4).
As per claim 15, Nakagawa discloses a computer program product for use on a computer system for precision 10liquid delivery, the computer program product comprising a tangible, non- transient computer usable medium having computer readable program code thereon (a control unit 52 with arithmetic processing means and means for   providing to a display, i.e., including a computer program product with computer usable medium and program code; paragraph ([0048]), the computer readable program code comprising:  (feeder gas is in put at  some pressure (gas drive pressure) thereby moving the gas into the volume V2 (gas reservoir) of pipe 22 between valves 30 and 32; figure1; paragraphs [0045],[(0058)]), the gas reservoir being pneumatically coupled with a fluid path that receives a fluid drive pressure from the gas drive pressure at an interface (the feeder gas input is used for forcing liquid  (fluid drive pressure) in receptacle 12 through pipes 20, 24 (fluid pipe); figure 1; paragraphs [0045],[0049]);  program code for causing one or more pressure sensors to measure pressure in the gas reservoir and the fluid reservoir (a) prior to pneumatically 20coupling the gas reservoir and the fluid reservoir (with valve 32 closed, at steps S102 and S103 measuring pressure PA1 in the volume  V2 of pipe 22 between valves 30 and 32 and measuring pressure PB1 in the receptacle 12; figures 1-2; paragraphs[0053]-[0054], [0058]), and (b) after pneumatically coupling the gas reservoir and the fluid reservoir(at step 104 the valve 32 is opened to equalize  pressure, then at steps S107 and S108 the pressures PA2 and PB2 are measured; paragraphs [0051] -[0053]); and  program code for computing a volume of unknown liquid in the fluid reservoir (in step S111  the volume of liquid in the receptacle 12 is
calculated; figure 2; paragraphs [0054], [0056]).
Nakagawa does not disclose program code for providing an input power to a tightly load-coupled pneumatic driver (a "TLCP driver") to produce a gas drive pressure that moves 15gas into a gas reservoir.
Hitachi discloses program code for providing an input power to a tightly load-coupled pneumatic driver (a "TLCP driver") to produce a gas drive pressure that moves 15gas into a gas reservoir (syringe pump 20 (TLCP driver) is driven by a pump drive unit 54 which is provided with instruction from control unit 56 to pressurize the pipe 22 and thereby pressurize the gas layer in the medicine bottle100; figure3; paragraphs4-7 of page4).
In order to drive the feeder gas to pressurize the feeder gas in the pipe and charge the feeder gas in the receptacle (Nakagawa; paragraph ([0045]), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilling the art a to modify Nakagawa’s system to include Hitachi's TLCP driver to move gas into the gas reservoir to produce a gas drive pressure because, as Hitachi discloses, the pump is driven by a Pump drive unit under control from a control unit to pressurize the pipe and the gas layer in the bottle as needed to discharge liquid (Hitachi; paragraphs 4-7 of page4).
As per claim 18, Hitachi discloses a program code for controlling the input power to the TLCP driver to adjust the gas drive pressure as a function of the amount of pressure in the gas reservoir and/or the fluid path to maintain the gas reservoir and/or the fluid path at a 10selected level. (syringe pump 20 (TLCP driver) is driven by a pump drive unit 54 which is provided with instruction from control unit 56 to pressurize the pipe 22 and thereby pressurize the gas layer in the medicine bottle 100 in order to discharge liquid to a specific level; figure3; paragraphs4-7of page 4; paragraphs 10-12 of page5).
As per claim 20, Hitachi discloses a change in fluid flow from the fluid path causes a corresponding change in the input power to the TLCP driver to maintain the gas drive pressure and the fluid drive pressure constant. (control unit 56 provides instruction to control pump drive unit 54 to drive the syringe pump 20 such that pressure of the gas and the pressure of the liquid being discharged are kept almost constant; paragraphs 4-10 of page 4).

3.2	Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308484A1 (NAKAGAWA) in view of JP 5629277B2 (HITACHI) further in view of US 2015/0322970 A1 (Murata).
Regarding claims 5-6 and 14, the combination of Nakagawa and Hitachi disclose the limitation of claims 1 and 10 as state above, but fail to disclose the limitations of claims 5-6 and 14. However, Murata discloses the limitation of claims 5-6 and 14 as follow: the TLCP driver formed from piezoelectric material and comprises a microblower (piezoelectric microblower 10; paragraph [0031]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in to modify Nakagawa's and Hitachi system to include Murata’s TLCP driver to move gas into the gas reservoir to produce a gas drive pressure because, as Murata discloses, the use of the piezoelectric microblower provides the feed of pressurized air that forces the liquid to be lifted and can also improve efficiency (Murata; paragraphs [0008], [0038]); furthermore, the feed of gas must be provided from a source, and selecting that source requires only routine skill in the art.
3.3	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308484A1 (NAKAGAWA) in view of JP 5629277B2 (HITACHI) further in view of US 2014/0091574 (FAVY).
Regarding claim 7, the combination of Nakagawa and Hitachi disclose the limitation of claim 1 as state above, but fail to disclose the limitations of claim 7. However, Favy discloses the limitation of claim 7 as follow: wherein the gas-fluid interface comprises a flexible membrane (diaphragm 23 with seals 24 (collectively, a flexible membrane), the seals being inflatable (flexible)to press against the wall; figures 1-2; paragraphs [0198]-[0199]) that imposes no stretching forces (the pressure on the diaphragm 23 between the fluids 2 and 3 cause the diaphragm 23 to displace within the container 1, i.e., rather than stretching due to pressure, figures 1-2; paragraphs [0198]-[0199]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakagawa's and Hitachi’s method to include Favy's flexible membrane because, as Favy discloses, the membrane separates the gas and liquid  in the container such that  during pressure differential them embrace is displaced while maintaining a good seal there between (Favy; paragraph [0199]), and this would allow the system to be used with various chemicals that could possible react with the gas and also prevent discharge of the gas when the liquid in the container has been completely discharge.

3.4	Claim(s) 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308484A1 (NAKAGAWA) in view of JP 5629277B2 (HITACHI) further in view of US 5,925,829 (LARAGIONE).
Regarding claim 11, the combination of Nakagawa and Hitachi disclose the limitation of claims 10, as state above, In addition, as per claim 11, Nakagawa discloses pneumatically isolating the gas reservoir and the fluid reservoir by closing the valve therebetween (when valve 32 is closed, the volume V2 in pipe 22 between valves 30  and32 will be isolated from the receptacle; figure1; paragraph [0045]);  but Nakagawa and Hitachi fail to disclose measuring the pressure change in the fluid reservoir as fluid flows through a fluid path to determine flow rate. However, Laragione discloses such limitation (the rate of change of the gas pressure through the container is used to determine the rate of mass flow out of the container; abstract; column4, lines 10-20). 
In order to ensure that the desired flow rate is being achieve, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakagawa’s and Hitachi’s method to include Laragione’s method of measuring the pressure change in the fluid reservoir as fluid flows through a fluid path to determine  flow rate because, as Laragione discloses, this provides  an accurate indication off low rate using change in pressure within the container (Laragione; abstract;  column16, lines 35-45), and the determination of various parameters allows the flow to be further monitored and analyzed.
Regarding claims 16 and 17, the combination of Nakagawa and Hitachi disclose the limitation of claims 15, as state above, but fails to discloses the limitations of claims 16-17. However, Laragione discloses the limitation of claims 16-17, program code for computing flow rate out of the fluid reservoir (the rate of change of the gas pressure through the container is used to determine the rate of mass flow out of the container via program code; abstract; column 4, lines 10-20; column 6,lines 10-20); the flow rate calculation is performed by (a) measuring pressure drops in the fluid reservoir and correlating the pressure drops to flow rate, and/or (b) recalculating the volume in the fluid reservoir at a later time (the rate of change of the gas pressure, i.e., including pressure  increases and decreases, through the container is used to determine the  rate of mass flow out of the container; abstract; column4, lines 10-20).
In order to ensure that the desired flow rate is being achieve, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakagawa’s and Hitachi’s method to include Laragione’s method of measuring the pressure change in the fluid reservoir as fluid flows through a fluid path to determine  flow rate because, as Laragione discloses, this provides an accurate indication off low rate using change in pressure within the container (Laragione; abstract;  column16, lines 35-45), and the determination of various parameters allows the flow to be further monitored and analyzed.
Allowable Subject Matter
4.	Claims 3, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlisle (US 20140350511-A1) discloses a controller that operates the pneumatic drive. The controller is operable to control deliver of liquid to the fluid sink by determining a volume of liquid to be delivered as the difference between a target volume of liquid to be delivered and a volume of liquid already delivered and operating the pneumatic drive in increments calculated to deliver the volume of liquid to be delivered. The controller is operable to calculate the volume of liquid to be delivered at successive time intervals and update the volume of liquid already delivered after each calculation of the volume of liquid already delivered.
 Goto et al. (US 20130153040 A1) discloses a mass flow controller can be re-specified corresponding to multiple types of actual process gases and multiple flow rate ranges, even after the mass flow controller has been shipped. Calibration gas data is derived using actual flow rate versus a flow rate setting signal to generate calibration gas data. Actual gas data is derived by measuring actual flow rate versus a flow rate setting signal for each actual gas and saving.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119